Citation Nr: 0204050	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 30 percent disabling, to include 
consideration of whether referral for extraschedular 
consideration is warranted.

2.  Entitlement to secondary service connection for mild 
incoordination of the right hand due to a left-sided 
intracerebral hemorrhage (stroke) secondary to service-
connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
  
Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In January 2002, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).


FINDINGS OF FACT

1.  The veteran's anxiety neurosis manifests with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbance of 
motivation and mood, and difficulty in establishing, but not 
inability to establish and maintain, effective work and 
social relationships.

2.  The veteran's service-connected anxiety neurosis does not 
present so unusual a disability picture as to render 
application of the rating schedule impracticable; it causes 
neither marked interference with employment nor requires 
frequent hospitalization.

3.  The veteran's mild incoordination of the right hand due 
to a left-sided intracerebral hemorrhage is unrelated to his 
service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating and not 
higher for anxiety neurosis are met, and there is no basis 
for referral for consideration of an extra-schedular 
evaluation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.130, Diagnostic Code 9400 
(2001).

2.  Mild incoordination of the right hand due to a left-sided 
intracerebral hemorrhage is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Historically, the veteran obtained service connection for 
anxiety neurosis in January 1946, rated 30 percent disabling 
since inception of service connection.  The veteran had a 
two-week psychiatric admission in June 1970, the summary of 
which indicates a period of outpatient treatment preceding 
admission.  Office treatment records from J. Zini, D.O., from 
March 1993 to March 1998 showed two mentions of anxiety in 
March 1993, one complaint of increasing symptoms, and one 
diagnosis of acute and chronic anxiety.  The diagnosis was 
not carried forward on subsequent lists of diagnoses.

In August 1998, the veteran had a VA psychiatric examination.  
The examiner reviewed the veteran's VA claims file and 
clinical records in detail, noting that the veteran sought 
tranquilizers from his private doctor in March 1993, but was 
currently on no psychiatric medication.  VA neurology service 
observed some anxiety in March 1998.  On examination, the 
veteran was quite tense, reporting multiple somatic 
conditions that exacerbated his anxiety.  He reported lack of 
activity and lack of interests since retiring from his small 
business, which had occupied him 18 hours a day.  He stated 
that his grandchildren "bothered" him, and although he went 
to town to sit in the square, crowds bothered him.  He 
reported sleep problems.  Mental status examination revealed 
him to be tense and restless with some trembling of the hands 
and some depression, which he said was not very bad.  He felt 
he was becoming more disabled.  There were no crying spells.  
He was abstract on proverbs.  His memory was fair.  He had 
"a lot" of anxiety, and his hands were damp.  His insight 
was superficial and his judgment was fair.  There was no 
homicidal or suicidal ideation.  The examiner interviewed the 
veteran's wife, who reported the veteran to be "quite 
cranky." The diagnosis was generalized anxiety disorder, 
worse since retirement.  The Global Assessment of Functioning 
was 45.  The examiner advised the veteran to seek treatment.

July to November 1998 treatment records from J. Collins, 
M.D., reveal the veteran was followed for peripheral 
neuropathy of the lower extremities.  July 1998 notation of 
past medical history included hypertension with medical 
control, anxiety, and tremors for 20 years.

A March 2, 1999, treatment record from F. Rasul, M.D., 
revealed follow-up for cough, syncope, and asthmatic 
bronchitis, all improved with antibiotics and bronchodilator.  
The veteran reported not having any more episodes of syncope.  
The assessment was cough syncope, hypertension and asthmatic 
bronchitis.  Dr. Rasul noted that no more work-up was needed 
for syncope, continuation of current medication for blood 
pressure, which was stable, and to continue medication for 
cough suppression.

On March 17, 1999, the veteran was admitted to White River 
Medical Center (WRMC) after a syncopal episode associated 
with coughing in which he fell and hit his head on the 
pavement.  His wife reported a one-month history of cough and 
one prior brief episode of syncope.  A contemporaneous, hand 
written consultation report by Dr. Collins reported that the 
veteran presented with acute onset of syncope that day 
associated with an allergic coughing episode in which he fell 
and hit his head.  After initial evaluation revealed a small, 
apparently superficial left, post-parietal hematoma, the 
veteran's condition deteriorated.  Upon arrival by private 
car at WRMC, he was poorly responsive.  He had right arm 
weakness and expressive and receptive speech impairment.  
Repeat computed tomography (CT) scan revealed a large 
parenchymal left post-parietal hemorrhage.  The veteran 
transferred that day to Baptist Medical Center (BMC).  W. 
Giles, M.D., treated him for several days, whereafter he had 
rehabilitative hospitalization, first at Baptist 
Rehabilitation Institute and then at WRMC.

On neurosurgical consultation on April 5, 1999, Dr. Giles 
opined that the veteran's intracerebral hemorrhage was most 
likely secondary to hypertension.  He noted some residual 
motor weakness.  The diagnosis was intracerebral hemorrhage 
secondary to benign hypertension.

On April 14, 1999 consultation, Dr. Collins noted that the 
veteran reported having no recall of the events surrounding 
and prior to his stroke, remembering only the helicopter ride 
to [BMC].

Subsequent April 1999 evaluation by Dr. Giles noted some 
remaining monoparesis of the right upper extremity, and 
difficulty with wording.  The current diagnosis was status 
post-temporal lobe intracerebral hematoma, left, resolving, 
with expressive aphasia and right monoparesis, upper 
extremity, improved.  The veteran completed rehabilitation 
related to right upper extremity sensory and motor deficits 
and expressive aphasia, all of which were much improved and 
mild upon discharge. 

In a statement of May 1999, the veteran's wife reported that 
for several years he had been too nervous to drive or be in 
groups of people or function in normal social situations.  
She reported his February 1999 diagnosis of syncope brought 
on by a cough and that in March he was coughing and had a 
stroke.  She did not report any other details of the 
circumstances of the coughing or of the stroke.

In May 1999, the veteran provided authorizations for release 
of information for VA to obtain medical records in support of 
his claims.  Subsequently in May 1999, the RO notified the 
veteran by letter of the practitioners and facilities from 
which it had requested evidence.  The letter advised the 
veteran to also attempt to obtain the subject records and of 
the timing requirement for submission of evidence as they 
related to the payment of benefits.

In a December 6, 1999, report, Dr. Zini stated that the 
veteran had long-standing anxiety neurosis and recently an 
acute anxiety neurotic attack while attempting to attend a 
funeral of a cousin.  Dr. Zini reported the veteran had 
become quite anxious, began having a coughing spell, and upon 
exiting the car in which he had been a passenger, had a near-
syncopal episode and fell to the ground, subsequently having 
a hemorrhagic cerebrovascular accident (CVA).  Dr. Zini 
commented, "Though normally a hemorrhagic CVA would not be 
directly related to an anxiety neurosis in my opinion and I 
think with a fair degree of medical concertainty [sic] [it] 
could [be] determined to have been related to his fall which 
was related to his acute anxiety neurosis related to [the] 
funeral which he was attending for his cousin.  Because of 
that, I do think that there is a more direct causal 
relationship . . .."

The veteran had a VA psychiatric examination in December 
1999.  The examiner did not review the veteran's VA claims 
file.  The examiner noted the veteran was a limited 
historian, able to provide only limited details of his 
problems.  He complained that his main problem was getting 
along with people, including his wife, and being unable to 
speak to people without getting upset, getting angry and 
saying things he knew he should not say.  The examiner noted 
difficulty eliciting specific symptoms of anxiety.  He 
reported spending most of his time around his farm, going to 
town occasionally, but doing little socializing.  On mental 
status examination, the veteran was casually groomed.  He 
made little eye contact and seemed somewhat reticent.  He 
displayed some anxiety and anger.  Speech was generally 
within normal range of rate and rhythm.  The veteran 
displayed no thought disorder and no gross memory impairment.  
He was oriented and showed no delusions.  He had adequate 
insight and judgment and showed no homicidal or suicidal 
ideation.  The diagnosis was generalized anxiety disorder; 
GAF 55.

Dr. Collins wrote on December 17, 1999 that the veteran was 
well known to him since July 1998 for a history of anxiety 
disorder and tremors and a diagnosis of polyneuropathy.  Dr. 
Collins reported that, "after becoming quite anxious at a 
family member's funeral, he suffered from an acute onset left 
parietal intracerebral hemorrhage with neurological 
deterioration and noted increased intraparenchymal bleed."  
Dr. Collins related that the veteran began coughing, stepped 
out of his car, had an acute episode of coughing and near 
syncope, and subsequently fell to the ground.  Dr. Collins 
reported that the coughing episode increased intracerebral 
blood pressure and he subsequently developed an intracerebral 
hemorrhagic CVA.  Dr. Collins reported continued marked 
memory lapses and sleep disturbances and suspected underlying 
depression.

On December 28, 1999, the veteran had a VA neurologic 
examination.  The examiner noted review of the veteran's 
claims file.  The examiner noted that while attending a 
relative's funeral in March 1999, the veteran had an acute 
onset of difficulty speaking and right hemiparesis 
immediately preceded by a coughing episode.  The examiner 
noted the letters from Dr. Zini and Dr. Collins that 
"attempt to relate the occurrence of these symptoms to [the 
veteran's] being upset because he has a generalized anxiety 
disorder."  The examiner noted the veteran's hypertension as 
a very significant risk factor for cerebrovascular disease 
and no history of several other risk factors.  Upon 
neurologic examination, the examiner's impression was left 
cerebral hemorrhage in March of 1999 due to hypertension.  
The examiner opined that there was no scientific evidence 
that relates anxiety neurosis to the occurrence of 
intracerebral hemorrhage.

A January 2000 letter from the RO provided the veteran a list 
of the evidence it had obtained in developing his claims.  He 
did not respond.

A March 2000 report of psychiatric evaluation by W.G. Fowler, 
M.D. noted complaints of impaired memory, difficulty finding 
words, and impaired use of his right hand since a CVA in 
March 1999.  The veteran was well developed and well 
nourished.  He exhibited aphasia.  He complained of being 
nervous since World War II, of irritability and of anger 
toward VA doctors, who he said told him he was being poisoned 
with heavy metal.  He reported that he had been on 
tranquilizers for 23 years while working for the Forest 
Service, from which he took early retirement because he could 
not get along with people.  Upon mental status examination 
and cognitive testing, which showed some memory and some 
intellectual deficits, the only acquired psychiatric 
diagnosis was vascular dementia.

VA outpatient psychiatric records of July 2001 to January 
2002 reveal the veteran sought treatment for symptoms of 
depression and anxiety.  He reported a depressed mood for two 
years, since his stroke.  He reported few and diminishing 
interests, sleep disturbed by early morning awakening, 
variable appetite, and "real bad" concentration.  The 
veteran reported little memory of the stroke and the two 
weeks following, and continued to have a poor memory, for 
which he reported compensation by writing down everything in 
a pocket notebook.  His family reported that his memory 
problems had stabilized.

In addition to symptoms of depression, the veteran described 
symptoms of anxiety.  He felt that people were lying to him 
in business negotiations, because his tremor made him appear 
nervous.  He described discomfort in social settings and fear 
of embarrassment.  He reported that in social settings, his 
blood pressure rose and he got diarrhea; those symptoms were 
absent when he worked alone on his farm.  It was felt that 
his irritability might also be related to anxiety.  He denied 
any history of suicidal ideation or attempts.  He did not 
indicate panic attacks.  He reported having no hobbies or 
leisure activities except gardening.  Upon completion of a 
mental status examination, the diagnosis was post-stroke 
depression with anxiety, GAF 51.

On follow-up in September and October 2001, the diagnosis 
remained the same.  In September, depression was improved, 
with only slight improvement in anxiety.  On examination, all 
mental status findings were essentially unchanged.  In 
October he noticed improvement in his anxiety symptoms with 
medication.  GAF remained 51.

On December 2001 neuropsychological assessment, including 
multiple cognitive and functional tests, the veteran reported 
his history of stroke, complaints of problems saying what he 
wanted to and of a nervous condition since service.  
Depression was linked mostly to altered life style as a 
consequence of the residual cognitive and communicative 
impairments of the stroke.  He was very sensitive to ongoing 
difficulty in expressive fluency and this factor alone 
contributed immensely to restriction of social and 
recreational outlets for fear of embarrassment.  The veteran 
completed a battery of psychometric tests.  A geriatric 
depression scale yielded an insignificant score, but the 
pattern of endorsements suggested a significant pattern of 
social withdrawal and escalating disinterest.  The impression 
was chronic anxiety disorder, per history; post-stroke 
depression associated with alterations in preferred role 
functions and lifestyle activities with present indications 
of significant reduction in self-esteem, social withdrawal, 
heightened sensitivity to existent disabilities; and 
neuropsychological deficit profile not ruling out suspicion 
of vascular-based dementia, but also consistent with 
moderately severe residual cognitive-language impairments of 
CVA.

On psychiatric follow-up in January 2002, the mental status 
review was essentially unchanged.  The impression was 
continuing report of symptoms of depression.  The diagnosis 
was post-stroke depression with anxiety, mild vascular 
dementia; GAF 41.

The veteran testified at a videoconference hearing with the 
undersigned in January 2002.  He reported social isolation 
and discussed his temper.  He reported ongoing VA psychiatric 
treatment. His representative asserted that the veteran did 
not well understand the type of medical proof necessary to 
show a relationship between his service-connected anxiety 
disorder and his stroke.  The veteran's verbal production was 
sparse, and on questioning he indicated his impression that 
he did not understand much about the claims process, noting 
that in his career in the Forest Service he used to be able 
to understand regulations.  The representative indicated that 
the veteran was obtaining his son's aid in understanding the 
requirements of a secondary service connection claim.  The 
representative requested time to obtain medical evidence of 
or opinions about the relationship between the service-
connected anxiety and the stroke.  The record was held open 
90 days.  The veteran submitted the March 1998 to January 
2002 VA outpatient records during that time.


II.  Analysis

A. Procedure

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The development for this case was substantially complete 
prior to enactment of the VCAA.  The claim for secondary 
service connection was initially denied as not well grounded.  
Nonetheless, VA in fact developed the claims prior to the 
January 2000 rating decision.

The veteran's application for the benefits sought in this 
appeal is complete.  38 U.S.C.A. § 5102 (West Supp. 2001).  
VA has a duty to notify the veteran of information and 
evidence necessary to substantiate his claim and to help him 
to obtain that evidence.  38 U.S.C.A. § 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b), (c)).  In May 1999, 
the veteran informed VA of all of the existing medical 
records pertinent to his claims, and the RO's May 6, 1999, 
letter reveals VA requested and obtained the private medical 
records of which it had notice.

Prior to this decision, the veteran had actual notice of the 
evidence and types of evidence necessary to substantiate his 
claims, as revealed both by the submission of the December 
1999 statements of Drs. Zini and Collins, and by the 
veteran's representative's comments at the January 2002 
videoconference hearing.  At the hearing, the representative 
demonstrated his actual knowledge of the evidence necessary 
to substantiate the secondary service connection claim.  The 
veteran submitted such additional evidence as he deemed 
relevant, and he made no further request for an extension of 
time.  Regarding the increased rating claim, the March 2000 
statement of the case informed the veteran of the criteria 
for higher ratings, and thus of the evidence necessary to 
substantiate the claim.

VA has a duty to afford the veteran medical examination or 
obtain medical opinions where the medical evidence meets 
certain criteria but is inadequate to resolve the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  The veteran has submitted medical records, 
medical examination reports and medical opinions.  VA has 
afforded the veteran medical examinations, including a 
neurologic examination with an opinion about the relationship 
between the service-connected anxiety disorder and his 
stroke.

In sum, VA has discharged its duty to notify the veteran of 
the evidence necessary to substantiate his claims, has 
assisted him to obtain the evidence of which VA had notice, 
and afforded required medical examinations. 38 U.S.C.A. 
§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b), 
(c)).

Although the RO has not considered the VCAA in connection 
with this case, the requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

B.  Substance

1.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The following criteria pertain to the question whether to 
rate the appellant's anxiety neurosis as greater than 30 
percent disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (2001) (general 
rating formula for mental disorders).  The general rating 
formula contains such full description of the rating criteria 
that not all of them are expected to be seen in each instance 
of the disability.  38 C.F.R. § 4.21 (2001).

The medical evidence regarding the veteran's current 
psychiatric status is somewhat confounded by the occurrence 
of the stroke, which occurred prior to the December 1999 VA 
examination.  The August 1998 VA examination was the 
veteran's last before the stroke.  It represents the last 
unambiguous view of his anxiety disorder.

The March 2000 report by Dr. Fowler is uninformative about 
the status of anxiety disorder.  Such positive symptoms as 
the doctor reported, he attributed to vascular dementia, 
listing them all as symptoms of organicity.  Consequently, 
his report weighs neither for nor against a higher rating for 
anxiety disorder.

The several examinations from August 1998 to January 2002 are 
remarkable for the circumscribed range of the veteran's 
global functioning, as seen in the rise to no higher than 55 
in December 1999, diminishing to 41 by January 2002.  
Moreover, the symptoms reported by the veteran remained 
essentially unchanged throughout, notwithstanding that the 
symptoms of depression where noted in September 2001 as less 
than at the previous visit while anxiety improved little.  
The persistence of reported symptoms concurrent with the 
report of little change in the anxiety level indicates that 
the Board cannot find a clear separation between the 
functional effects of the post-stroke depression and the 
service-connected anxiety disorder.  Consequently, the Board 
will not attempt to distinguish between them for rating 
purposes.

The VA examinations of August 1998, December 1999, and the 
outpatient evaluation and progress notes support the 
conclusion that the veteran's anxiety disorder manifests as 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbance of 
motivation and mood, and difficulty in establishing effective 
work and social relationships.  Such symptomatology warrants 
a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 
9400.  The veteran's presentation at hearing provides an 
impression of this level of disability as regards his ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2001).

On comparison of the criteria for a 70 percent rating to the 
symptoms reported by the veteran and observed in treatment, 
the preponderance of the evidence shows he does not have the 
symptoms exemplary of a 70 percent level of disability.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  His overall 
disability picture does not nearly approximate that level of 
disability.  See 38 C.F.R. § 4.7 (2001).

Although the veteran did not raise the issue, the RO found 
that there was no basis for extraschedular rating of the 
anxiety disorder.  Regulation provides that claims for higher 
ratings should be referred to VA officers authorized to award 
extraschedular rating when the rating schedule is inadequate 
to compensate for a disability because of extraordinary 
factors such as marked interference with employment or 
frequent hospitalization due to the disability.  See 
38 C.F.R. § 3.321(b)(1).  Neither of those conditions is met 
in this case.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9400 
(2001).  The Board will not refer the rating of anxiety 
neurosis for consideration of extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996) (Board lacks authority 
to award extraschedular rating in the first instance).

2.  Secondary Service Connection

"[D]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2001).

The veteran has asserted that his anxiety disorder caused or 
contributed to his stroke and consequently the residual right 
hand incoordination.  Dr. Collins and Dr. Zini both opined a 
relationship between the veteran's anxiety and his stroke.  
Dr. Zini conceded that there is generally no link between 
hemorrhagic CVA and anxiety, but he proposed a chain of 
causation, apparently thus: Anxiety caused the cough, which 
caused syncope, which caused the fall.  He did not opine how 
the fall caused the hemorrhage.  He did not provide any 
description of a physiologic mechanism by which the anxiety 
and the stroke could be related.  Dr. Collins reported that 
the veteran's stroke followed an episode of acute anxiety, 
also opining a chain of causation from the anxiety to the 
coughing to the stroke.  Dr. Collins opined that the coughing 
increased the intracerebral blood pressure, hence the 
intracerebral hemorrhage.

Neither Dr. Zini nor Dr. Collins explained the relationship 
between the anxiety and the coughing.  Significantly, Dr. 
Collins reported contemporaneously with the event that the 
cough was allergy related, and the medical record revealed a 
recent history of the cough induced syncope related to 
respiratory events.  Thus, even if the cough did precipitate 
a rise in intracerebral blood pressure, Dr. Collins's prior 
opinion related the cough to other causes.  Additionally, Dr. 
Collins reported that the veteran had no memory of events 
preceding the stroke.  The veteran's wife's statement of May 
1999 did not mention that anxiety induced the cough.  Thus, 
there is no source of the information that the coughing 
episode was in any way related to the veteran's anxiety.  
Moreover, both Dr. Zini and Dr. Collins omit to mention that 
the contemporaneous evidence is that the veteran struck his 
head when he fell.  The persuasiveness of the proposed link 
between anxiety and the stroke is much diminished by this 
omission.

The Board finds Dr. Collins's contemporaneous report of the 
cause of the coughing episode more credible than are his and 
Dr. Zini's later account of anxiety-induced cough, because of 
its proximity in time to the event.  The weight of the 
evidence is that the association of the cough with anxiety is 
speculation or a contrivance for the sake of this claim.  The 
contemporaneous evidence of a history of cough with syncope 
related to respiratory illness preceding the stroke, the lack 
of any contemporaneous report of anxiety contributing to the 
coughing episode, and the contemporaneous consultation report 
associating the cough with allergy is probative evidence that 
the cough was not caused or aggravated by anxiety.  To the 
extent that veteran's claim is that that the proximate role 
in his stroke and residual right hand incoordination was to 
include a coughing episode, the evidence against secondary 
service connection on such a basis outweighs the evidence for 
it, even without resolving the medical question about whether 
anxiety could have otherwise caused or contributed to the 
veteran's intracerebral hemorrhage.

Turning to the medical question, Dr. Zini offers no 
explanation beyond the implication that anxiety must have had 
something to do with the coughing, syncope, and ultimately 
stroke.  The expression "a fair degree of medical 
certainty" does not transform speculation into substantiated 
medical opinion in the absence of a statement of the 
physiologic mechanism or other scientific basis for the 
opinion.  The Board finds the chain of causation remote and 
speculative, and of little probative value to support the 
veteran's claim.

Dr. Collins reported a mechanism linking the cough to the 
stroke, but he provided no basis for it.  The VA examiner 
opined that the veteran's stroke was of hypertensive 
etiology, and Dr. Collins's statement is consistent with that 
opinion; he did not state otherwise.  Dr. Giles also opines 
that the stroke was secondary to hypertension.  The VA 
examiner opined that there was no scientific evidence 
relating anxiety neurosis to the occurrence of intracerebral 
hemorrhage.  In the absence of scientific grounding of Dr. 
Collins's opinion that anxiety caused the cough, which 
increased intracerebral blood pressure, the VA opinion has 
the greater probative weight.

The veteran has made no explicit argument that service-
connected anxiety neurosis aggravated a cough it did not 
cause, and therefore the stroke and its residual right hand 
incoordination are disabilities proximately due to or 
resulting from service-connected disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  To the extent that 
the veteran's assertions about a relationship between his 
anxiety and his coughing episode is intended as or could be 
construed as expressing a theory of secondary service 
connection based on aggravation, the preponderance of the 
evidence against finding the cough related to anxiety compels 
disallowance of the claim on an aggravation theory as well as 
on a theory of causation.  In sum, the preponderance of the 
evidence is against finding right hand incoordination due to 
stroke proximately due to or the result of the veteran's 
service-connected anxiety neurosis, whether by direct 
causation or by aggravation.  38 C.F.R. § 3.310(a) (2001).


ORDER

A schedular rating of 50 percent, and no higher, for anxiety 
neurosis is granted, subject to the applicable criteria 
governing the award of monetary benefits.

Service connection for mild incoordination of the right hand 
due to a left-sided intracerebral hemorrhage as secondary to 
service-connected anxiety neurosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

